PER CURIAM.
This case, Wise v. State, 528 So.2d 507 (Fla. 2d DCA 1988), presents the same question as Batie v. State, 521 So.2d 295 (Fla. 1st DCA 1988), i.e., whether persons convicted of capital crimes are ineligible for posttrial release. We recently approved Batie, Batie v. State, 534 So.2d 694 (Fla.1988), and held that convictions of capital crimes preclude posttrial release. We therefore approve Wise.
It is so ordered.
EHRLICH, C.J., and OVERTON, MCDONALD, SHAW, GRIMES and KOGAN, JJ., concur.
BARKETT, J., dissents with an opinion.